        Case 5:20-cv-05595-NIQA Document 10 Filed 02/11/21 Page 1 of 10




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

RAMELL SCOTT HURDLE                            :
    Plaintiff                                  :
                                               :
       v.                                      :      CIVIL ACTION NO. 20-CV-5595
                                               :
KYLE RUSSELL, et al.,                          :
     Defendants                                :

                                   MEMORANDUM

NITZA I. QUIÑONES ALEJANDRO, J                                           FEBRUARY 10, 2021

       Plaintiff Ramell Scott Hurdle, a pretrial detainee being held at Lehigh County Prison

(“LCP”), filed this civil action pursuant to 42 U.S.C. § 1983. In a prior Memorandum and Order,

the Court dismissed Hurdle’s claims against several defendants, with prejudice, and dismissed the

claims against LCP Warden Kyle Russell, and LCP Deputy Warden Steven Miller, without

prejudice, and allowed leave to file an amended complaint. Hurdle has now returned with an

Amended Complaint (“AC”) in which he names Russell, Miller, Case Manager Josh Leadbedder

and Prime Care Medical, Inc., as Defendants. Russell, Miller and Leadbedder are sued in their

individual and official capacities. Hurdle asserts claims based on an alleged denial of access to

counsel and access to medical care and hygiene. For the reason set forth, the Court will dismiss

Hurdle’s official capacity claims with prejudice and terminate Warden Russell as a defendant.

Further, his medical claim against Prime Care Medical, Inc., and his claims based on access to

hygiene will be dismissed, without prejudice. His claim based on access to counsel will be served

for a responsive pleading.




                                               1
         Case 5:20-cv-05595-NIQA Document 10 Filed 02/11/21 Page 2 of 10




I.      FACTUAL ALLEGATIONS

        Hurdle alleges that his requests to phone his attorney were denied on eight specific

occasions between July and December 2020 at a time that LCP was under a COVID-19 related

lockdown. (ECF No. 8 at 4.)1 He alleges that a court order, while restricting his communications,

still permitted him to have contact with his attorney. (Id.) He alleges that Miller and Leadbedder

were the officials who denied him the ability to contact his attorney. (Id. at 5.)

        Hurdle also alleges that on December 2, 2020, two inmates housed on his unit “has shower

restriction. All while the jail is on lockdown for the corona virus.” (Id.) Also, two other inmates

allegedly tested positive for the virus “with no treatment or relief for them or any of us. One of

which were just brought to the unit”2 (Id.) He alleges he has been denied unspecified mental

health services and hygiene products on several dates from October to December 2020, and his

requests to see unspecified medical specialists have been denied. (Id.) While he mentions that he

suffers from depression (id.), he provides no other details of his need for mental health services or

who, if anyone, denied him such services. Finally, Hurdle alleges that the lockdown conditions

have denied him the ability to engage in personal hygiene. (Id.) He makes no specific demand for

injunctive relief or money damages in the AC, although Hurdle asked for money damages in his

original Complaint.



1
         The Court adopts the pagination supplied by the CM/ECF docketing system. Hurdle submitted his
AC without a signature. (ECF No. 7.) He later complied with an Order directing him to sign the pleading
and return the signed version of the AC to the Clerk of Court. (ECF No. 8.) All citations are to the signed
version.
2
        While Hurdle mentions other unnamed inmates who were allegedly denied medical treatment or
showers, he may not bring a claim on their behalf. Although an individual may represent himself pro se, a
non-attorney may not represent other parties in federal court. See Collinsgru v. Palmyra Bd. of Educ., 161
F.3d 225, 232 (3d Cir. 1998) (“The rule that a non-lawyer may not represent another person in court is a
venerable common law rule.”), abrogated on other grounds by Winkelman ex rel. Winkelman v. Parma City
Sch. Dist., 550 U.S. 516 (2007). Accordingly, the Court interprets the allegations about other inmates as
background information to Hurdle’s own claims.
                                                    2
         Case 5:20-cv-05595-NIQA Document 10 Filed 02/11/21 Page 3 of 10




        The Court previously noted that a review of public records confirms that Hurdle is a pretrial

detainee awaiting trial on charges of trafficking in individuals and prostitution related charges, see

Commonwealth v. Hurdle, CP-39-CR-0002509-2019 (C.P. Lehigh).                   Hurdle was originally

represented by Attorney Steven Mills, but counsel was later granted leave to withdraw and, after

Hurdle proceeded pro se for a brief period, as of February 26, 2020, he was represented by

Attorney Richard Webster. Attorney David Knight entered an appearance for Hurdle on May 18,

2020.

        Hurdle posted bail on May 7, 2020. However, on May 26, 2020, the Commonwealth filed

an emergency motion to revoke bail that was granted the same day. The reason for the emergency

motion appears to be Hurdle’s arrest on May 22, 2020, on charges of strangulation and harassment,

see Commonwealth v. Hurdle, CP-39-CR-0002577-2020 (C.P. Lehigh). The docket for the 2020

case notes a sealed order entered on June 30, 2020 that apparently restricts Hurdle’s

communications while he is detained.


II.     STANDARD OF REVIEW

        Because Hurdle has been granted leave to proceed in forma pauperis, 28 U.S.C. §

1915(e)(2)(B)(ii) applies. This statute requires the Court to dismiss the Amended Complaint if it

fails to state a claim. Whether a complaint fails to state a claim under § 1915(e)(2)(B)(ii) is

governed by the same standard applicable to motions to dismiss under Federal Rule of Civil

Procedure 12(b)(6), see Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999), which

requires the Court to determine whether the complaint contains “sufficient factual matter, accepted

as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quotations omitted). Conclusory allegations do not suffice. Id. As Hurdle is proceeding




                                                   3
          Case 5:20-cv-05595-NIQA Document 10 Filed 02/11/21 Page 4 of 10




pro se, the Court construes his allegations liberally. Higgs v. Att’y Gen., 655 F.3d 333, 339 (3d

Cir. 2011).


   II.        DISCUSSION

   The vehicle by which federal constitutional claims may be brought in federal court is Section

1983 of Title 42 of the United States Code, which provides, in part:

         Every person who, under color of any statute, ordinance, regulation, custom, or
         usage, of any State or Territory or the District of Columbia, subjects, or causes to
         be subjected, any citizen of the United States or other person within the jurisdiction
         thereof to the deprivation of any rights, privileges, or immunities secured by the
         Constitution and laws, shall be liable to the party injured in an action at law, suit in
         equity, or other proper proceeding for redress.
42 U.S.C. § 1983. “To state a claim under § 1983, a plaintiff must allege the violation of a right

secured by the Constitution and/or laws of the United States, and must show that the alleged

deprivation was committed by a person acting under color of state law.” West v. Atkins, 487 U.S.

42, 48 (1988).

         A.      Official Capacity Claims

         Hurdle has named all Defendants except for Prime Care Medical, Inc., in their official

capacities.    Claims against county level officials named in their official capacity are

indistinguishable from claims against the County that employs them. See Kentucky v. Graham,

473 U.S. 159, 165-66 (1985) (“Official-capacity suits . . . ‘generally represent only another way

of pleading an action against an entity of which an officer is an agent.’”) (quoting Monell v. N.Y.C.

Dept. of Soc. Servs., 436 U.S. 658, 690, n. 55 (1978)). “[A]n official-capacity suit is, in all respects

other than name, to be treated as a suit against the entity.” Id.

         To plead a basis for municipal liability under § 1983, a plaintiff must allege that the

municipality’s policy or custom caused the violation of his constitutional rights. See Monell, 436

U.S. at 694. “To satisfy the pleading standard, [the plaintiff] must . . . specify what exactly that

                                                    4
         Case 5:20-cv-05595-NIQA Document 10 Filed 02/11/21 Page 5 of 10




custom or policy was.” McTernan v. City of York, PA, 564 F.3d 636, 658 (3d Cir. 2009). “‘Policy

is made when a decisionmaker possess[ing] final authority to establish municipal policy with

respect to the action issues an official proclamation, policy, or edict.’” Estate of Roman v. City of

Newark, 914 F.3d 789, 798 (3d Cir. 2019) (quoting Andrews v. City of Philadelphia, 895 F.2d

1469, 1480 (3d Cir. 1990)). “‘Custom, on the other hand, can be proven by showing that a given

course of conduct, although not specifically endorsed or authorized by law, is so well-settled and

permanent as virtually to constitute law.’” Id. (quoting Bielevicz v. Dubinon, 915 F.2d 845, 850

(3d Cir. 1990)). For a custom to be the proximate cause of an injury, the Defendant must have

“had knowledge of similar unlawful conduct in the past, failed to take precautions against future

violations, and that its failure, at least in part, led to his injury.” Id. (internal quotations and

alterations omitted).

        To the extent Hurdle seeks money damages against Russell, Miller and Leadbedder in their

official capacities, the claim is not plausible. Hurdle has not alleged a policy or custom of Lehigh

County or that such a policy or custom caused a constitutional violation. Accordingly, the official

capacity claims are not plausible. The Court cannot, however, say at this time that Hurdle can

never assert such a plausible claim and, accordingly, the official capacities claims will be

dismissed, without prejudice, and with leave to amend if Hurdle can cure the defects the Court has

identified.

        B.     Access to Counsel Claim

        Hurdle alleges that Defendants Miller and Leadbedder denied him the ability to contact his

attorney on specific dates. As the Court previously noted, “[u]nder the Sixth Amendment, a

pretrial detainee has a right to utilize counsel to defend against a criminal case that the state has

brought against him.” Prater v. City of Philadelphia, Civ. A. No. 11-1618, 2015 WL 3456659, at



                                                 5
        Case 5:20-cv-05595-NIQA Document 10 Filed 02/11/21 Page 6 of 10




*4 (E.D. Pa. June 1, 2015) (on remand) (citing Benjamin v. Fraser, 264 F.3d 175, 186 (2d Cir.

2001)). With respect to restrictions on attorney contact with clients, “[t]he Supreme Court [has]

held that ‘inmates must have a reasonable opportunity to seek and receive the assistance of

attorneys’ and that [prison] ‘[r]egulations and practices that unjustifiably obstruct the availability

of professional representation . . . are invalid.’” Id. at 184 (fourth alteration in original) (quoting

Procunier v. Martinez, 416 U.S. 396, 419 (1974)). Thus, where an institutional restriction impedes

a pretrial detainee’s access to criminal counsel, “‘the practice must be evaluated in the light of the

central objective of prison administration, safeguarding institutional security.’” Id. at 187 (quoting

Bell, 441 U.S. at 547). A prison regulation restricting a pretrial detainee’s contact with his attorney

will be unconstitutional where it “‘unreasonably burden[s] the inmate’s opportunity to consult with

his attorney and to prepare his defense.’” Id. (quoting Wolfish v. Levi, 573 F.2d 118, 133 (2d Cir.

1978)). Because, unlike a First Amendment access to the courts claim, a claim of unreasonable

interference with a pretrial detainee’s Sixth Amendment right to counsel does not require a

showing of actual injury, see Benjamin, 264 F.3d at 185 (pretrial detainee has standing to assert

unreasonable interference with Sixth Amendment right even if the interference did not result in

“actual injury”), the allegations against Miller and Leadbedder will be served for a responsive

pleading.

       C.      Access to Mental Health Services and Hygiene Products

       In the prior Memorandum, the Court dismissed without prejudice Hurdle’s claim for denial

to mental health services and hygiene products because he provided no details about his requests,

his need for mental health services or how he was injured from the lack of hygiene products. (ECF

No. 5 at 11.) Hurdle was granted leave to amend this portion of his claim if he was able to cure

the defects the Court identified. In the AC, Hurdle alleges he has been denied unspecified mental



                                                  6
         Case 5:20-cv-05595-NIQA Document 10 Filed 02/11/21 Page 7 of 10




health services and hygiene products on several dates from October to December 2020, and his

requests to see unspecified medical specialists have been denied. He blames the lockdown

conditions for his inability to engage in personal hygiene. While he has provided a list of dates on

which he alleges he was denied mental health services and hygiene products, Hurdle has again

failed to allege with specificity what mental health services he needed and who, if anyone, denied

him such services.

        The Court liberally interprets Hurdle’s allegations about mental health services and

medical specialists as an attempt to state a Fourteenth Amendment claim for deliberate indifference

to a serious medical need. To state a constitutional claim based on the failure to provide medical

treatment, a prisoner must allege facts indicating that prison officials were deliberately indifferent

to his serious medical needs.3 See Farmer v. Brennan, 511 U.S. 825, 835 (1994). A prison official

is not deliberately indifferent “unless the official knows of and disregards an excessive risk to

inmate health or safety; the official must both be aware of facts from which the inference could be

drawn that a substantial risk of serious harm exists, and he must also draw the inference.” Id. at

837. “A medical need is serious, . . . if it is one that has been diagnosed by a physician as requiring

treatment or one that is so obvious that a lay person would easily recognize the necessity for a

doctor’s attention.” Monmouth Cty. Corr. Institutional Inmates v. Lanzaro, 834 F.2d 326, 347 (3d

Cir. 1987) (internal quotations omitted). Deliberate indifference is properly alleged “where the

prison official (1) knows of a prisoner’s need for medical treatment but intentionally refuses to

provide it; (2) delays necessary medical treatment based on a non-medical reason; or (3) prevents


3
         As Hurdle is a pretrial detainee, the Fourteenth Amendment governs his claims. See Hubbard v.
Taylor, 399 F.3d 150, 166 (3d Cir. 2005). However, the standard under the Eighth Amendment and
Fourteenth Amendment for claims related to a prisoner’s medical needs is essentially the same for purposes
of the analysis. See Parkell v. Morgan, 682 F. App’x 155, 159 (3d Cir. 2017) (per curiam); see also Moore
v. Luffey, No. 18-1716, 2019 WL 1766047, at *3 n.2 (3d Cir. Apr. 19, 2019) (declining to address whether
a new standard applies to claims raised by pretrial detainees based on issues related to medical care).
                                                    7
        Case 5:20-cv-05595-NIQA Document 10 Filed 02/11/21 Page 8 of 10




a prisoner from receiving needed or recommended medical treatment.” Rouse v. Plantier, 182

F.3d 192, 197 (3d Cir. 1999). A serious medical need exists where “failure to treat can be expected

to lead to substantial and unnecessary suffering.” Colburn v. Upper Darby Twp., 946 F.2d 1017,

1023 (3d Cir. 1991). Allegations of medical malpractice and mere disagreement regarding proper

medical treatment are insufficient to establish a constitutional violation. See Spruill v. Gillis, 372

F.3d 218, 235 (3d Cir. 2004). Furthermore, “[a] defendant in a civil rights action must have

personal involvement in the alleged wrongs” to be liable. See Rode v. Dellarciprete, 845 F.2d

1195, 1207 (3d Cir. 1988); Dooley v. Wetzel, 957 F.3d 366, 374 (3d Cir. 2020) (holding that

attaching documents to grievance form is insufficient under Rode to show personal direction or

actual knowledge by recipient of underlying facts)).

               1.      Claim Against Prime Care Medical, Inc. for Medical Services

       The United States Court of Appeals for the Third Circuit has held that “a private health

company providing services to inmates ‘cannot be held responsible for the acts of its employees

under a theory of respondeat superior or vicarious liability.’” Sims v. Wexford Health Sources,

635 F. App’x 16, 20 (3d Cir. 2015) (quoting Natale v. Camden County Corr. Facility, 318 F.3d

575, 583 (3d Cir. 2003)). Rather, in order to hold a private health care company like Prime Care

Medical, Inc., liable for a constitutional violation under § 1983, Hurdle must allege the provider

had “a relevant . . . policy or custom, and that the policy caused the constitutional violation [he]

allege[s].” Natale, 318 F.3d 575, 583-84 (citing Bd. of the Cty. Comm’rs of Bryan Cty., Oklahoma

v. Brown, 520 U.S. 397, 404 (1997)); see also Lomax v. City of Philadelphia, Civ. A. No. 13-1078,

2017 WL 1177095, at *3 (E.D. Pa. Mar. 29, 2017) (“Because [defendant] is a private company

contracted by a prison to provide health care for inmates, . . . it can only be held liable for




                                                  8
          Case 5:20-cv-05595-NIQA Document 10 Filed 02/11/21 Page 9 of 10




constitutional violations if it has a custom or policy exhibiting deliberate indifference to a

prisoner’s serious medical needs.”) (citations and quotations omitted).

          Hurdle has failed to allege a policy or custom of Prime Care Medical, Inc., or that such a

policy or custom caused a constitutional violation. He has also failed to allege other than in

conclusory terms that he had a serious medical need, and that any prison official knew of his

needed for mental health treatment and either intentionally refuses to provide treatment, delayed

providing treatment, or prevented him from receiving treatment.

                 2.     Claims Concerning Hygiene

          To establish a basis for a Fourteenth Amendment violation, a pretrial detainee must allege

that his conditions of confinement amount to punishment. Bell v. Wolfish, 441 U.S. 520, 538

(1979).      “Unconstitutional punishment typically includes both objective and subjective

components.” Stevenson v. Carroll, 495 F.3d 62, 68 (3d Cir. 2007). “[T]he objective component

requires an inquiry into whether the deprivation was sufficiently serious, and the subjective

component asks whether the officials acted with a sufficiently culpable state of mind.” Id. (internal

quotations and alterations omitted).

          In that regard, “a ‘particular measure amounts to punishment when there is a showing of

express intent to punish on the part of detention facility officials, when the restriction or condition

is not rationally related to a legitimate non-punitive government purpose, or when the restriction

is excessive in light of that purpose.’” Bistrian v. Levi, 696 F.3d 352, 373 (3d Cir. 2012) (quoting

Stevenson, 495 F.3d at 68); Steele v. Cicchi, 855 F.3d 494, 504 (3d Cir. 2017). Courts should

consider the totality of the circumstances in evaluating such a claim. Bistrian, 696 F.3d at 373

(“In evaluating a pretrial detainee’s claim of unconstitutional punishment, courts must examine

the totality of the circumstances within the institution.”). Furthermore, “[i]n determining whether



                                                  9
        Case 5:20-cv-05595-NIQA Document 10 Filed 02/11/21 Page 10 of 10




restrictions or conditions are reasonably related to the Government’s interest in maintaining

security and order and operating the institution in a manageable fashion,” courts are obligated to

keep in mind that “such considerations are peculiarly within the province and professional

expertise of corrections officials . . . .” Stevenson, 495 F.3d at 68 n.3.

       Hygiene falls with the “minimal civilized measure of life’s necessities.” Rhodes v.

Chapman, 452 U.S. 337, 347 (1981). Hurdle, however, fails to set forth specific facts suggesting

how he was denied hygiene and, more importantly, identify a defendant or defendants who were

personally involved in the alleged denial of hygiene. Without more, the Court cannot discern that

Hurdle’s vague suggestion that he was denied hygiene amounts to punishment.


IV.    CONCLUSION

       For the foregoing reasons, the Court will dismiss Hurdle’s official capacity claims, his

medical claim against Prime Care Medical, Inc. and his claims based on access to hygiene without

prejudice. Because the Court cannot say at this time that Hurdle can never state official capacity

claims or claims against a defendant who was personally responsible for the alleged denial of

mental health services and access to hygiene, the Court will grant Hurdle one final opportunity to

attempt to cure the defects in these claims. In the alternative, Hurdle may notify the Court that he

wishes to proceed on his alleged access to counsel claim only. In that event, the Court will order

the Amended Complaint served on Defendants Miller and Leadbedder only. An appropriate Order

follows.



NITZA I. QUIÑONES ALEJANDRO
Judge, United States District Court




                                                  10
